EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW 109120379, filed on Jun. 17th 2020.

Allowable Subject Matter

3.	Claims 1-16 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Lin et al. (US PGPub./Pat. 11348993) teach an electronic device includes a flexible substrate and a conductive wire. The flexible substrate includes a first bending region and a side region connected to the first bending region. The conductive wire is disposed on the flexible substrate and includes a metal portion and a plurality of openings disposed in the metal portion. A ratio of a total width of the metal portion disposed in the first bending region to a total width of the metal portion disposed in the side region is in a range from 0.8 to 1.2, and a length of one of the openings in the first bending region is less than or equal to a length of one of the openings in the side region.

YAMANAKA et al. (US PGPub./Pat. 20220140056) teaches a display device includes first power supply terminal electrodes and second power supply terminal electrodes. The first power supply terminal electrodes in a first terminal portion of a frame area at least partially overlap, in a plan view, at least a part of the second power supply terminal electrodes in a second terminal portion of a flexible printed board. The second power supply terminal electrodes are electrically connected to the first power supply terminal electrodes. Either the first power supply terminal electrodes or the second power supply terminal electrodes are inclined from the others.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a device including 

“…an angle of the first included angle is between 10o and 80o;
a plurality of first through holes, penetrating through the flexible substrate; and
a plurality of first conductive structures, located in the first through holes, wherein the first conductive structures are electrically connected to the first signal lines and the first transmission lines.” (Claim 1), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628